Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-19-00587-CV

                           IN THE INTEREST OF B.T.K., a Child

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-00374
                            Honorable Peter Sakai, Judge Presiding

        BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, Father’s motion to dismiss his appeal
is GRANTED and his appeal is DISMISSED. The trial court’s Order of Termination Nunc Pro
Tunc is AFFIRMED. It is ORDERED that no costs be assessed against appellants in relation to
this appeal because appellants qualify as indigent under TEX. R. APP. P. 20.

       SIGNED February 26, 2020.


                                                 _____________________________
                                                 Irene Rios, Justice